Citation Nr: 1337488	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-48 352	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory condition as a result of asbestos exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel	


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA) from September 1967 to January 1997 in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for hearing loss, tinnitus, and respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 17, 2012, prior to the promulgation of a decision, the Board received notification from the Veteran that a withdrawal of the issue for service connection for hypertension secondary to tinnitus is requested.



CONCLUSION OF LAW

The issue of entitlement to service connection for hypertension secondary to tinnitus is dismissed.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On September 19, 2012, prior to the promulgation of this decision, the Board received notification from the Veteran, through his authorized representative, that he was withdrawing from appeal the issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the right and left knee, respectively.  There remain no allegations of errors of fact or law for appellate consideration for that issue.  Accordingly, the issue is dismissed.


ORDER

The issue of entitlement to service connection for hypertension secondary to tinnitus is dismissed.


REMAND

Although the Veteran had active military duty from September 1965 to September 1967, he had periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA) from 1975 to 1986 in the Army reserves; from 1986 to 1989 in the Army National Guard, and from 1989 to 1997 in the Air Force Reserve when he retired.  His service treatment records (STRs) appear incomplete for his ACDUTRA and/or INACDUTRA in that there is one Report of Medical History and Report of Medical Examination dated in October 1975 for the entire decade of the 1970s.  There are, however, health records from September 1965 to September 1967 and June 1986 to November 1996.  (See September 2012 Hearing Transcript p. 4).  The RO/AMC should attempt to obtain any additions STRs not of record and follow appropriate procedural requirements if any records are not obtained.

The RO/AMC must also attempt to obtain records from the Veteran's pulmonologist John Hughes, M.D., located at 5939 Harry Hines Blvd., Suite 711; Dallas, Tx 75235.  The RO/AMC should also attempt to obtain records from Dr. Chay, the Veteran's family physician whom he has seen for the past 12 years.  (See February 2002 Written Medical Statement from Dr. Hughes and Hearing Transcript pp. 6 and 12).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative as appropriate and request that the Veteran provide any information as to the whereabouts of his complete STRs or provide the original documents.

a. Because the Veteran is a military retiree, ascertain if the Veteran is receiving medical care from any TRICARE facility, Army Hospital and/or any other Department of Defense military facility and request that any such facility provide both (1) copies of any and all STRs including the Veteran's separation physical examination on file and (2) any post-service treatment records. 


2.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility (i.e., from Dr. Hugh and Dr. Chay).  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The RO/AMC must schedule the Veteran for a VA examination to ascertain the current nature and etiology of any and all identified current respiratory disorder(s) to determine whether he has a current respiratory disorder or an asbestos-related disease, related to an event in service or asbestos exposure in service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include X-ray studies relevant to claims involving asbestos exposure (e.g., B-reader).

The examiner is also requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to the following:

Whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disorder(s), to include any asbestos-related disease, is/are related to active service to include exposure to asbestos in service.  The examiner should discuss the Veteran's service as well as his post-service history, and any other pertinent risk factors for asbestos-related disease or other respiratory disorders.
A clear explanation for all opinions is required.  (Ultimately, it is requested that the examiner determine the correct diagnosis(es) and determine whether there is a relationship to any in-service event, to include claimed asbestos exposure.)

4.  After the above has been completed, review the claims file and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  After undertaking any additional development deemed necessary, readjudicate the issues.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


